                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                5:19-CR-22
                                                 §
ANTONIO OTERO                                    §


                                ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable Barry Bryant, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Bryant conducted a hearing on October 29, 2019, in the form and manner

prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

(document #12). Judge Bryant recommended that the Court accept Defendant’s guilty plea and

conditionally approve the plea agreement. He further recommended that the Court finally adjudge

Defendant as guilty of Count 1 of the Information. Count 1 of the Information charges a violation

of 12 U.S.C. § 1715z-19, equity skimming. The Court is of the opinion that the Report and

Recommendation should be accepted.          It is accordingly ORDERED that the Report and

Recommendation of the United States Magistrate Judge (document #12) is ADOPTED. It is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

It is finally

        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT
OF GUILTY against the Defendant as to Count 1 of the Information.


      SIGNED this 14th day of November, 2019.



                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE




                                            2
